Exhibit 10.4

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

AMENDMENT NO. 1 TO AMENDED AND RESTATED

TECHNOLOGY AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED TECHNOLOGY AGREEMENT (this
“Amendment”), dated as of this 23rd day of November, 2009, is by and between
Santa Barbara Bank & Trust (“SBBT”), a division of Pacific Capital Bank, N.A., a
national banking association, with its principal office at 5770 Oberlin Drive,
San Diego, CA, and Jackson Hewitt Technology Services LLC (“JHTSL”), a Delaware
limited liability company, with its principal office at 501 N. Cattlemen Road,
Suite 300, Sarasota, Florida 34232.

W I T N E S S E T H:

WHEREAS, SBBT and JHTSL are parties to that certain Amended and Restated Program
Agreement, dated September 21, 2007, as such terms are amended from time to time
(the “Agreement”); and

WHEREAS, the parties wish to amend certain terms of the Agreement for the 2010
Tax Season as more fully set forth herein.

NOW THEREFORE, in consideration of the promises and covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. Section 1.1 (b) of the Agreement is hereby modified to read as follows:

“Customer” shall mean a Jackson Hewitt Tax Service customer that was also a
customer of SBBT or another financial institution that provided financial
products facilitated by EROs and such customer received a RAL or a funded
Federal AR from SBBT or such other financial institution. For purposes of this
definition, joint borrowers or joint recipients of such a financial product
shall constitute one “Customer.” Funded shall mean the customers IRS or State
deposit is large enough to pay the Federal or State Account Handling Fee and
Technology Fee.

 

2. The definition of “Resource Rate” in Section 1.1 (g) is modified to read as
follows:

[*]

 

3. Section 1.5 (c) of the Agreement is hereby modified to read as follows:

SBBT shall pay to JHTSL for Tax Season 2010 [*].

 

1



--------------------------------------------------------------------------------

4. Section 1.6 of the Agreement is hereby modified to read as follows:

Additional Fees. For Tax Season 2010, SBBT shall pay additional consideration to
JHTSL for additional services performed and additional resources required to
support expansion in the Program over such Tax Season. [*]

 

5. Schedule A of the Agreement shall be nullified and replaced with Schedule A,
attached hereto.

 

6. Except as expressly amended and modified hereby, the Agreement shall
otherwise remain in full force and effect. Whenever a provision of the Agreement
is contrary or inconsistent with a provision of this Amendment, the terms of the
Amendment shall control. Capitalized terms used herein but not otherwise defined
shall have the meaning ascribed to such terms in the Agreement.

 

7. This Amendment may be executed in one or more counterparts (including via
facsimile), each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

SIGNATURES ON THE FOLLOWING PAGE

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set forth their signatures as of the
date first above written.

 

SANTA BARBARA BANK & TRUST,

a division of Pacific Capital Bank, N.A.,

a National Banking Association

   

JACKSON HEWITT

TECHNOLOGY SERVICES LLC,

a Delaware limited liability company

By:   /s/ Douglas A. Burcombe     By:   /s/ Harry W. Buckley   Douglas A.
Burcombe       Harry W. Buckley   Vice President       President and Chief
Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

[*]

 

4